
	

113 HR 4201 IH: Seniors’ Rights to Know Act
U.S. House of Representatives
2014-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4201
		IN THE HOUSE OF REPRESENTATIVES
		
			March 11, 2014
			Mr. Denham introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to require Medicare Advantage organizations to
			 disclose certain information on the changes made to the MA plan offered by
			 such organization pursuant to changes required by the Patient Protection
			 and Affordable Care Act and the Health Care and Education Reconciliation
			 Act of 2010, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Seniors’ Rights to Know Act.
		2.Requiring disclosure of certain changes to MA plans pursuant to requirements of the Affordable Care
			 ActSection 1851 of the Social Security Act (42 U.S.C. 1395w–21) is amended—
			(1)in subsection (d)(4), by adding at the end the following new subparagraph:
				
					(F)Changes pursuant to the Affordable Care ActFor plan year 2015 and each subsequent plan year, a description of the changes made by the Medicare
			 Advantage organization, with respect to the MA plan offered by such
			 organization, for such plan year pursuant to the provisions of, and
			 amendments made by, the Patient Protection and Affordable Care Act and the
			 Health Care and Education Reconciliation Act of 2010, which may include an
			 assessment of the affect of such provisions and amendments on Medicare
			 Advantage eligible individuals who enroll under such plan.; and
			(2)in subsection (h)(2), by adding at the end the following new sentence: Notwithstanding the previous sentence, the Secretary may not disapprove information described in
			 subsection (d)(4)(F) included in such material or form for purposes of
			 satisfying the requirements of subsection (d) unless such information is
			 factually inaccurate for the plan year for which the information is
			 provided or any preceding plan year beginning after March 23, 2010..
			
